Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about November 24, 1992, which granted defendants’ motion to dismiss the complaint with prejudice, unanimously affirmed, with costs.
Dismissal of the complaint is appropriate when a plaintiff repeatedly and willfully disobeys the court’s successive discovery orders (Kogan v Royal Indem. Co., 179 AD2d 399). Since plaintiff herein repeatedly failed to appear at scheduled depositions, it was not an abuse of discretion for the court to dismiss the complaint. Concur—Rosenberger, J. P., Ellerin, Kupferman and Rubin, JJ.